DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17, and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chitoku (JP2012170276).
	With respect to claims 14 and 23, Chitoku discloses a steering column for a steering system of a motor vehicle (Fig 1), the steering column comprising: a first adjustment drive (8) for adjusting the steering column in a length adjustment direction; a second adjustment drive (9) for adjusting the steering column in a height adjustment direction, wherein the first and second adjustment drives each include a drive motor for adjusting the steering column; and a joint control unit (10) for the drive motors, wherein the joint control unit includes three half bridges (11) arranged in parallel and connected between two voltage potentials (Fig 2), with each half bridge having a high-side switch (FET1, FET3, FET5) and a low-side switch (FET2, FET4, FET6) connected in series via a connection point (U, V, W)  between the high-side switch and the low-side switch (Fig 2), wherein the connection point of a first of the three half bridges is electrically conductively connected to a first connection of a first drive motor (8) of the drive motors, wherein the connection point of a second of the three half bridges is electrically conductively connected to a second connection of the first drive motor and to a first connection of a second drive motor of the drive motors, wherein the connection point of a third of the three half bridges is electrically conductively connected to a second connection of the second drive motor (9)(Fig 2).
With respect to claim 15, wherein the second connection of the first drive motor and the first connection of the second drive motor are configured to be energized alternately by the second half bridge (Figs 3-6; [0050-0053] of attached translation; they are able to alternate).
	With respect to claim 16, wherein the second connection of the first drive motor and the first connection of the second drive motor are configured to be energized simultaneously by the second half bridge (Figs 7-8; [0054-0055] of attached translation).
	With respect to claim 17, wherein a rotational direction of the first drive motor opposes a rotational direction of the second drive motor ([0054-0055] of attached translation).
	With respect to claim 22, wherein the two drive motors are brushed DC motors ([0029-0030] of attached translation).
	With respect to claim 24, comprising energizing the first and second drive motors simultaneously, wherein the low-side switch or the high-side switch of the second half bridge is permanently switched on and assigned to a first supply line, wherein the low-side switch or the high-side switch of the first and third half bridges are permanently or cyclically switched on and are assigned to second and third supply lines (Figs 7-8; [0054-0055] of attached translation).

With respect to claim 25, comprising driving the two drive motors in opposite directions, causing a retraction and raising of or an extension and lowering of the steering column (Figs 7-8; [0054-0055] of attached translation).
	With respect to claim 26, comprising energizing the two drive motors alternately (Figs 3-6; [0050-0053] of attached translation; they can take turns).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitoku.
	With respect to claims 18, 19, 27, and 28, Chitoku discloses the claimed invention discussed above as well as the use of FET switching elements but do not disclose n-channel MOSFETs that are normally off.  However, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to use n-channel MOSFETs for the switching elements, since n-channel MOSFETs are old and well known in the art since they allow fast switching, and an n-channel MOSFET is normally off since it does not conduct when the gate source voltage is zero.
	With respect to claim 20, Chitoku discloses the claimed invention discussed above but do not disclose wherein the high-side switches and the low-side switches of the first and third half bridges are configured to be activated with a pulse width modulation (PWM) signal. However, it would have been obvious to one having ordinary skill in the art before the filing date of the invention such that the high-side switches and the low-side switches of the first and third half bridges are configured to be activated with a pulse width modulation (PWM) signal, since it was old and well known in the art to use PWM since the power loss in the switching device is very low.
	With respect to claim 21, Chitoku discloses the claimed invention discussed above but do not disclose wherein a support tube in which a casing tube is held displaceably in the length adjustment direction by way of the first adjustment drive; and a steering shaft mounted rotatably in the casing tube, wherein the support tube is fastened in a pivotable manner to a bracket that is connectable to a body of the motor vehicle, wherein pivoting the support tube causes adjustment of the casing tube and the steering shaft relative to the support unit in the height adjustment direction. However, it would have been obvious to one having ordinary skill in the art before the invention was filed to have a steering column with the structure discussed above, since it was old and well known to configure a steering column this way to provide smooth and consistent electrical adjusting while providing protection to the steering column components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        8/1/2022